28 A.3d 915 (2011)
In re the Nomination Petitions filed by David HOWELLS, Jr. as a Candidate for the Office of Magisterial District Judge in Magisterial District #31-1-04. Appeal of Objectors Joseph P. Maher, Joseph James McGrath, Joseph S. Hilliard, Lisa A. Hardman, Theresa Brown and Meloney Dosunmu.
No. 47 MAP 2011.
Supreme Court of Pennsylvania.
Argued September 15, 2011.
Decided September 29, 2011.
John Joseph Contino, PA State Ethics Commission, Robin M. Hittie, for Amicus Curiae, PA State Ethics Commission.
Shauna Christine Clemmer, for Participants, Bureau of Elections.
Joseph P. Maher, Allentown, for Joseph James McGrath, Joseph S. Hilliard, Lisa A. Hardman, Theresa Brown, and Meloney Dosunmu.
John M. Ashcraft III, Matthew R. Sorrentino, Allentown, for Election & Registration Commission of Lehigh County.
Robert P. Daday, Annville, for David Howells, Jr.
Lehigh County Election Bureau, pro se.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, ORIE MELVIN, JJ.


*916 ORDER

PER CURIAM.
The Order of the Commonwealth Court is AFFIRMED.